DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi et al. (US-20190230420 hereinafter Negishi) in view of Roger et al. (US-20190146058 hereinafter Roger) and in further view of Chen et al (US-20020034248).


Regarding claim 1, Negishi teaches A 
a memory to store a program associated with operating the (0119 “ time stamp memory 92”; 0307 “A program in a computer that controls a reception device that receives a multiplexed stream transmitted from a transmission device ); 
a decoder to (0092 “decoder 76”): read the program from the memory (0119 “In step S36, the synchronized reproduction control unit 73 reads time stamp information of control information recorded in the time stamp memory 92, checks with the STC, and determines whether or not it is the time for decoding (decoding time)”), and 
(fig 6; 0092 “ control unit 73 decodes the video/audio data stored in the buffer 75 by controlling the decoder 76”; 0097 “FIG. 7, in the control information 81-N including the time stamp” [the control information 81-N includes mpu-seq, PTS (Presentation Time Stamp) and DTS (Decoding Time Stamp) values]) and 
a timestamp based at least in part on the program (0060 “the control information packetizing unit 35 generates and packetizes control information including the decoding/showing time including a time stamp including information of the decoding/showing time”), wherein 
the control value is a value to be provided as an input to a component of the (fig 6 [values from the control unit 73 are an input to a display unit corresponding to a component]; 0092 “on the basis of information of the time stamp stored in the time stamp First In First Out (FIFO) 74 and displays the decoded video/audio data on the display unit 77.”); and 
a first-in first-out (FIFO) buffer to (0092 “time stamp First In First Out (FIFO) 74”): store at least the control value (0096 “the time stamp FIFO 74 stores, at time t1, control information 81-N”), and provide the 
control value as the input to the component of the (0092 “on the basis of information of the time stamp stored in the time stamp First In First Out (FIFO) 74 and displays the decoded video/audio data on the display unit 77.”).
While Negishi teaches generating a control value and timestamp, Negishi does not explicitly teach the decoder generates said limitations and further does not explicitly teach a memory to store a program associated with operating the radar device. However, in a related field of endeavor, Roger teaches a memory to store a program associated with operating the radar device (0078 “a (radar) memory 603”; Abstract “A radar device is disclosed including an input DMA [Direct Memory Access] module”), the control value is a value to be provided as an input to a component of the radar device  (Roger fig 6; 0078 “the HW structure 602 may use several output paths (indicated by an arrow 607) to write (processed) data to the memory 603 (in particular to different locations of the memory 603).” [fig 6 shows different components of the radar]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve processing loads (Roger 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Roger merely teaches that it is well-known to incorporate the particular processing steps for a radar.  Since both Negishi and Roger disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Negishi discloses generating a control and timestamp value, Negishi in view of Roger does not explicitly teach the decoder generates said control and timestamp value. However, in a related field of endeavor, Chen teaches a decoder to generate control and time stamp values (0012 “The base decoder is used for decoding the base bitstream to generate one or more base VOPs, where each base VOP is associated with a base PTS and a base DTS.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the apparatus and method for conserving memory system and method of Chen and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously conserve memory (Chen 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Chen merely teaches that it is well-known to incorporate the particular PTS/DTS processing using a decoder.  Since both the previous combination and Chen disclose similar using modules for encoding, decoding and using PTS and DTS values, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 3, Negishi, Rodger and Chen teach The radar device of claim 1, wherein the FIFO is to store the control value and the timestamp as a value pair (Negishi fig7; 0096 “regarding the time stamps, the time stamp FIFO 74 stores, at time t1, control information 81-N including a time stamp of MPU indicated by a number N, which is indicated by mpu_seq(N), and at following time t2, control information 81-(N+1) including a time stamp of MPU indicated by a number (N+1), which is indicated by mpu_seq(N+1) is stored”; 0068 “The Payload Header 46 includes an mpu_sequence_number 48” [thus a key value pair is formed between the header and the timestamp values within 81-N of fig 7]).

Regarding claim 4, Negishi, Rodger and Chen teach The radar device of claim 1, wherein the decoder is one of: a software-based decoder, a hardware-based decoder, or a combination of a software-based decoder and a hardware-based decoder (Negishi 0088 “decoders 76-1 to 76-n” [a decoder is either software or hardware based]).

Regarding claim 5, Negishi, Rodger and Chen teach The radar device of claim 1, wherein the control value is a first control value, the timestamp is a first timestamp (Negishi fig 10 [control information 101 comprises a plurality of timestamps PTS (Presentation Time Stamp) and DTS (Decoding Time Stamp) values]), and wherein the decoder is further to: 
generate a second control value (Negishi fig 7 [81-(N+1) corresponds to a second control value]) and a second timestamp based at least in part on the program (Negishi fig 7 [a plurality of time stamp values are within the control information 81]), wherein 
the second control value is a value to be provided as the input to the component of the radar device at a time indicated by the second timestamp (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus from the plurality of display units receiving data from the decoder corresponds to the component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU” [further see claim 1 Rogers for the radar]), wherein 
the time indicated by the second timestamp is different from the time indicated by the first timestamp (Negishi fig 10 [shows a plurality of different timestamps]), and wherein 
the FIFO buffer is further to: store at least the second control value (Negishi fig 12 [Time Stamp FIFO 74 stores the control unit data corresponding to a plurality of control vallues]), and 
provide the second control value as the input to the component of the radar device at the time indicated by the second timestamp (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus from the plurality of display units receiving data from the decoder corresponds to the component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU” [further see claim 1 Rogers for the radar]).

Regarding claim 8, Negishi, Rodger and Chen teach The radar device of claim 1, wherein the radar device is implemented on a single integrated circuit (Rodger 0125 “The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses, including a wireless handset, an integrated circuit (IC) or a set of ICs (e.g., a chip set). ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve processing loads (Roger 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Roger merely teaches that it is well-known to incorporate the particular processing steps for a radar.  Since both Negishi and Roger disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger in view of Chen as applied above, and further in view of Tripathi et al. (US-20170092236 hereinafter Tripathi).

Regarding claim 2, Negishi, Rodger and Chen teach The radar device of claim 1, wherein the FIFO, when providing the control value, is to: determine that a time indicated by (Negishi 0091 “The system time clock (STC) management unit 72 generates a current system time STC on the basis of the clock reference information and provides the current system time STC to the synchronized reproduction control unit 73.”; 0023 “ the synchronization control unit controls the timing to decode the coded data associated with the time stamps and the timing to show the decoded data associated with the time stamps, on the basis of the time stamps updated and stored in the time stamp storing unit.”), and 
provide the control value to the component based on the determination that the time indicated by (Negishi 0095 “ At decoding the time of the time stamp, the decoders 76-1 to 76-n are controlled by the synchronized reproduction control unit 73 to decode the video/audio data encoded for each channel, and restores as video and audio to output the data to the display unit 77.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Tripathi teaches the control value to the component based on the determination that the time indicated by the global timer matches the time indicated by the timestamp(Tripathi 0038 “If the timestamp at the top of the timestamp queue 117 matches or is earlier than the global timer value, then display control unit 116 may be configured to fetch a frame configuration set associated with the corresponding frame.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include timestamp based system and method of Tripathi and the apparatus and method for conserving memory system and method of Chen and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously update a display control (Tripathi Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tripathi merely teaches that it is well-known to incorporate the particular global timer features.  Since both the previous combination and Tripathi disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger in view of Chen as applied above, and further in view of Kim et al. (US-20190303042 hereinafter Kim).


Regarding claim 6, Negishi, Rodger and Chen teach The radar device of claim 1, wherein the control value is a first control value, the timestamp is a first timestamp, the component is a first component (Negishi fig 10 [control information 101 comprises a plurality of timestamps PTS (Presentation Time Stamp) and DTS (Decoding Time Stamp) values]), and the FIFO buffer is a first FIFO buffer (Negishi fig 6), and 
wherein the decoder is further to: generate a second control value (Negishi fig 7 [81-(N+1) corresponds to a second control value]) and a second timestamp based at least in part on the program (Negishi fig 7 [a plurality of time stamp values are within the control information 81]), 
wherein the second control value is a value to be provided as an input to a second component of the radar device at a time indicated by the second timestamp (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus the plurality of display units receiving data from the decoder corresponds to a second component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU” [further see claim 1 Rogers for the radar]), and 
wherein the radar device further comprises (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus from the plurality of display units receiving data from the decoder corresponds to the component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU” [further see claim 1 Rogers for the radar]).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kim teaches using multiple FIFO units (fig 3; 0050 “The second delay control circuit  122 may generate the second control signal CTRL2 in consideration of an output timing of the first FIFO unit 116 and a sampling timing of the second FIFO unit 126.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the memory device sampling data using control signal of Kim and the apparatus and method for conserving memory system and method of Chen and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve system uniformity (Kim 0056).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kim merely teaches that it is well-known to incorporate the FIFO features.  Since both the previous combination and Kim disclose similar using modules for decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger, Chen, and Kim as applied above, and further in view of Ross et al. (US-8781292 hereinafter Ross).

Regarding claim 7, Negishi in view of Rodger and in further view of Kim teach The radar device of claim 6, 
the decoder generates the second control value and the second timestamp after the decoder generates the first control value and the first timestamp (Negishi fig 7).
While Negishi discloses a time synchronized reproduction control unit, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ross teaches (Claim 12 “the transmitter is operable to transmit a second time stamp to the second recording device corresponding to said specific time reading for a second item of recorded data, wherein said first and second items of recorded data occurred at the same time, and wherein as a result of the first and second time stamps identifying the same specific time reading, said first item of recorded data recorded by the first recording device has the same time stamp as said second item of recorded data recorded by the second recording device so as to correlate the respective particular items of recorded data between the first and second recording devices”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the system and method of Ross and the memory device sampling data using control signal of Kim and the apparatus and method for conserving memory system and method of Chen and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously correlate and corroborate data between different components (Ross 1:29-40).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ross merely teaches that it is well-known to incorporate the particular time stamp features.  Since both the previous combination and Ross disclose similar using modules for decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.






Claim(s) 9, 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger.

Regarding claim 9, Negishi teaches A method, comprising: reading a program from a memory of a (0119 “In step S36, the synchronized reproduction control unit 73 reads time stamp information of control information recorded in the time stamp memory 92, checks with the STC, and determines whether or not it is the time for decoding (decoding time)”; 0307 “A program in a computer that controls a reception device that receives a multiplexed stream transmitted from a transmission device ); 
generating a control value fig 6; 0092 “ control unit 73 decodes the video/audio data stored in the buffer 75 by controlling the decoder 76”; 0097 “FIG. 7, in the control information 81-N including the time stamp” [the control information 81-N includes mpu-seq, PTS (Presentation Time Stamp) and DTS (Decoding Time Stamp) values]) and 
a timestamp based at least in part on the program (0060 “the control information packetizing unit 35 generates and packetizes control information including the decoding/showing time including a time stamp including information of the decoding/showing time”), 
wherein the control value is a value to be provided as an input to a component of the (fig 6 [values from the control unit 73 are an input to a display unit corresponding to a component]; 0092 “on the basis of information of the time stamp stored in the time stamp First In First Out (FIFO) 74 and displays the decoded video/audio data on the display unit 77.”) at a time indicated by the timestamp (0092 “on the basis of information of the time stamp stored in the time stamp First In First Out (FIFO) 74 and displays the decoded video/audio data on the display unit 77.”); 
storing the control value in a first-in first-out (FIFO) buffer associated with the component (0096 “ the time stamp FIFO 74 stores, at time t1, control information 81-N”); and 
providing the control value as the input to the component at the time indicated by the timestamp  (0092 “on the basis of information of the time stamp stored in the time stamp First In First Out (FIFO) 74 and displays the decoded video/audio data on the display unit 77.”).
Negishi does not explicitly does not explicitly teach a memory to store a program associated with operating the radar device. However, in a related field of endeavor, Roger teaches a memory to store a program associated with operating the radar device (0078 “a (radar) memory 603”; Abstract “A radar device is disclosed including an input DMA [Direct Memory Access] module”);
the control value is a value to be provided as an input to a component of the radar device (Roger fig 6; 0078 “the HW structure 602 may use several output paths (indicated by an arrow 607) to write (processed) data to the memory 603 (in particular to different locations of the memory 603).” [fig 6 shows different components of the radar]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve processing loads (Roger 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Roger merely teaches that it is well-known to incorporate the particular processing steps for a radar.  Since both Negishi and Roger disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


Regarding claim 11, Negishi in view of Roger teach The method of claim 9, further comprising storing the timestamp in the FIFO buffer such that the timestamp is associated with the control value (Negishi 0096 “ , regarding the time stamps, the time stamp FIFO 74 stores, at time t1, control information 81-N including a time stamp of MPU indicated by a number N”).

Regarding claim 12, Negishi in view of Roger teach The method of claim 9, wherein a decoder associated with generating the control value and the timestamp is one of a software-based decoder, a hardware-based decoder, or a combination of a software-based decoder and a hardware-based decoder  (Negishi 0088 “decoders 76-1 to 76-n” [a decoder is either software or hardware based]).

Regarding claim 13, Negishi in view of Roger teach The method of claim 9, wherein the control value is a first control value, the timestamp is a first timestamp, and wherein the method further comprises (Negishi fig 10 [control information 101 comprises a plurality of timestamps PTS (Presentation Time Stamp) and DTS (Decoding Time Stamp) values]): 
generating a second control value (Negishi fig 7 [81-(N+1) corresponds to a second control value]) and
 a second timestamp based at least in part on the program Negishi fig 7 [a plurality of time stamp values are within the control information 81]), wherein 
the second control value is a value to be provided as the input to the component of the radar device at a time indicated by the second timestamp (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus from the plurality of display units receiving data from the decoder corresponds to the component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU” [further see claim 1 Rogers for the radar]), 
storing the second control value in the FIFO buffer associated with the component (Negishi fig 12 [Time Stamp FIFO 74 stores the control unit data corresponding to a plurality of control vallues]),  and 
providing the second control value as the input to the component of the radar device at the time indicated by the second timestamp (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus from the plurality of display units receiving data from the decoder corresponds to the component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU” [further see claim 1 Rogers for the radar]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve processing loads (Roger 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Roger merely teaches that it is well-known to incorporate the particular processing steps for a radar.  Since both Negishi and Roger disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 16, Negishi in view of Roger teach The method of claim 9, wherein the radar device is implemented across multiple integrated circuits (Rodger 0125 “The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses, including a wireless handset, an integrated circuit (IC) or a set of ICs (e.g., a chip set). ”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve processing loads (Roger 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Roger merely teaches that it is well-known to incorporate the particular processing steps for a radar.  Since both Negishi and Roger disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger as applied above, and further in view of Tripathi.

Regarding claim 10, Negishi in view of Roger teach The method of claim 9, wherein providing the control value comprises: determining that a time indicated by (Negishi 0091 “The system time clock (STC) management unit 72 generates a current system time STC on the basis of the clock reference information and provides the current system time STC to the synchronized reproduction control unit 73.”; 0023 “ the synchronization control unit controls the timing to decode the coded data associated with the time stamps and the timing to show the decoded data associated with the time stamps, on the basis of the time stamps updated and stored in the time stamp storing unit.”), and 
providing the control value to the component based on the determination that the time indicated by the (Negishi 0095 “ At decoding the time of the time stamp, the decoders 76-1 to 76-n are controlled by the synchronized reproduction control unit 73 to decode the video/audio data encoded for each channel, and restores as video and audio to output the data to the display unit 77.”).
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Tripathi teaches providing the control value to the component based on the determination that the time indicated by the global timer matches the time indicated by the timestamp  (Tripathi 0038 “If the timestamp at the top of the timestamp queue 117 matches or is earlier than the global timer value, then display control unit 116 may be configured to fetch a frame configuration set associated with the corresponding frame.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include timestamp based system and method of Tripathi and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously update a display control (Tripathi Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tripathi merely teaches that it is well-known to incorporate the particular global timer features.  Since both the previous combination and Tripathi disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger as applied above, and further in view of Kim.

Regarding claim 14, Negishi in view of Roger teach The method of claim 9, wherein the control value is a first control value, the timestamp is a first timestamp, the component is a first component (Negishi fig 10 [control information 101 comprises a plurality of timestamps PTS (Presentation Time Stamp) and DTS (Decoding Time Stamp) values]), and the FIFO buffer is a first FIFO buffer (Negishi fig 6), and wherein the method further comprises: 
generating a second control value (Negishi fig 7 [81-(N+1) corresponds to a second control value]) and a second timestamp based at least in part on the program (Negishi fig 7 [a plurality of time stamp values are within the control information 81]), wherein 
the second control value is a value to be provided as an input to a second component of the radar device at a time indicated by the second timestamp (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus the plurality of display units receiving data from the decoder corresponds to a second component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU” [further see claim 1 Rogers for the radar]), 
storing the second control value in (Negishi 0088 fig 7; “display units 77-1 to 77-n” [Instant specification defines a components “[0062] to be broadly construed as hardware, firmware, and/or a combination of hardware and software.” Thus from the plurality of display units receiving data from the decoder corresponds to the component]; 0097 “ FIG. 7, in the control information 81-N including the time stamp, mpu_seq(N) and mpu_of_au=9 are written in order from the top and PTS[0] to PTS[8] and DTS[0] to DTS[8] are written in right and left, a sequence number of the MPU is N, there are nine access units AU (frames) that composes the MPU”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve processing loads (Roger 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Roger merely teaches that it is well-known to incorporate the particular processing steps for a radar.  Since both Negishi and Roger disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kim teaches using multiple FIFO units (fig 3; 0050 “The second delay control circuit  122 may generate the second control signal CTRL2 in consideration of an output timing of the first FIFO unit 116 and a sampling timing of the second FIFO unit 126.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the memory device sampling data using control signal of Kim and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve system uniformity (Kim 0056).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kim merely teaches that it is well-known to incorporate the FIFO features.  Since both the previous combination and Kim disclose similar using modules for decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger in view of Kim as applied above, and further in view of Ross.

Regarding claim 15, Negishi, Roger and Kim teach The method of claim 14, (Negishi fig 7).
While Negishi discloses a time synchronized reproduction control unit, the combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Ross teaches (Claim 12 “the transmitter is operable to transmit a second time stamp to the second recording device corresponding to said specific time reading for a second item of recorded data, wherein said first and second items of recorded data occurred at the same time, and wherein as a result of the first and second time stamps identifying the same specific time reading, said first item of recorded data recorded by the first recording device has the same time stamp as said second item of recorded data recorded by the second recording device so as to correlate the respective particular items of recorded data between the first and second recording devices”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the system and method of Ross and the memory device sampling data using control signal of Kim and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously correlate and corroborate data between different components (Ross 1:29-40).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Ross merely teaches that it is well-known to incorporate the particular time stamp features.  Since both the previous combination and Ross disclose similar using modules for decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Claim(s) 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger and further in view of Tripathi.

Regarding claim 17, Negishi teaches A system, comprising: a decoder to (0092 “decoder 76”): 
obtain a program associated with controlling (0119 “ time stamp memory 92”; 0307 “A program in a computer that controls a reception device that receives a multiplexed stream transmitted from a transmission device) of 
a set of components of the system (fig 7; 0088 “display units 77-1 to 77-n” ), and 
generate a value pair based at least in part on the program , the value pair including a control value associated with a component of the set of components and a timestamp corresponding to the control value (Negishi fig7; 0096 “regarding the time stamps, the time stamp FIFO 74 stores, at time t1, control information 81-N including a time stamp of MPU indicated by a number N, which is indicated by mpu_seq(N), and at following time t2, control information 81-(N+1) including a time stamp of MPU indicated by a number (N+1), which is indicated by mpu_seq(N+1) is stored”; 0068 “The Payload Header 46 includes an mpu_sequence_number 48” [thus a key value pair is formed between the header and the timestamp values within 81-N of fig 7]); and 
a first-in first-out (FIFO) buffer to (fig 6 “FIFO”): determine that a time indicated by (Negishi 0091 “The system time clock (STC) management unit 72 generates a current system time STC on the basis of the clock reference information and provides the current system time STC to the synchronized reproduction control unit 73.”), and provide the control value to the component based on the determination that the time indicated by the (Negishi 0095 “ At decoding the time of the time stamp, the decoders 76-1 to 76-n are controlled by the synchronized reproduction control unit 73 to decode the video/audio data encoded for each channel, and restores as video and audio to output the data to the display unit 77.”).
Negishi does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Roger teaches controlling a radar operation (0078 “a (radar) memory 603”; Abstract “A radar device is disclosed including an input DMA [Direct Memory Access] module”; fig 6; 0078 “the HW structure 602 may use several output paths (indicated by an arrow 607) to write (processed) data to the memory 603 (in particular to different locations of the memory 603).” [fig 6 shows different components of the radar]).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve processing loads (Roger 0063).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Roger merely teaches that it is well-known to incorporate the particular processing steps for a radar.  Since both Negishi and Roger disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Tripathi teaches the control value to the component based on the determination that the time indicated by the global timer matches the time indicated by the timestamp (Tripathi 0038 “If the timestamp at the top of the timestamp queue 117 matches or is earlier than the global timer value, then display control unit 116 may be configured to fetch a frame configuration set associated with the corresponding frame.”)
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include timestamp based system and method of Tripathi and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously update a display control (Tripathi Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tripathi merely teaches that it is well-known to incorporate the particular global timer features.  Since both the previous combination and Tripathi disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Regarding claim 20, Negishi, Roger and Tripathi teach The system of claim 17, wherein the decoder is one of a software-based decoder, a hardware-based decoder, or a combination of a software-based decoder and a hardware-based decoder (Negishi 0088 “decoders 76-1 to 76-n” [a decoder is either software or hardware based]).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger and Tripathi as applied above, and further in view of Chen.
Regarding claim 18, Negishi, Roger and Tripathi teach The system of claim 17, wherein the value pair is a first value pair, the control value is a first control value, the timestamp is a first timestamp (Negishi fig 7 [81-N]), and 
wherein the decoder is further to: (Negishi fig 7 [81-(N+1)]), 
the second value pair including a second control value associated with the component and a second timestamp corresponding to the second control value (Negishi fig 7 [a plurality of control information packets are shown containing control and timestamp information forming multiple value pairs]); and wherein 
the FIFO buffer is further to: determine that a time indicated by the (Negishi 0092 “The synchronized reproduction control unit 73 decodes the video/audio data stored in the buffer 75 by controlling the decoder 76 in synchronization with the system time STC provided from the STC management unit 72, on the basis of information of the time stamp stored in the time stamp First In First Out (FIFO) 74 ”), and 
provide the second control value (Negishi fig 6) to the component based on the determination that the time indicated by the global timer matches the time indicated by the second timestamp (Tripathi 0038 “If the timestamp at the top of the timestamp queue 117 matches or is earlier than the global timer value, then display control unit 116 may be configured to fetch a frame configuration set associated with the corresponding frame.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the timestamp based system and method of Tripathi and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously update a display control (Tripathi Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tripathi merely teaches that it is well-known to incorporate the particular global timer features.  Since both the previous combination and Tripathi disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
While Negishi discloses generating a control and timestamp value, the combination does not explicitly teach the decoder generates said control and timestamp value. However, in a related field of endeavor, Chen teaches a decoder to generate control and time stamp values (0012 “The base decoder is used for decoding the base bitstream to generate one or more base VOPs, where each base VOP is associated with a base PTS and a base DTS.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the apparatus and method for conserving memory system and method of Chen and the timestamp based system and method of Tripathi and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously conserve memory (Chen 0008).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Chen merely teaches that it is well-known to incorporate the particular PTS/DTS processing using a decoder.  Since both the previous combination and Chen disclose similar using modules for encoding, decoding and using PTS and DTS values, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.




Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Negishi in view of Roger in view of Tripathi as applied above, and further in view of Kim.

Regarding claim 19, Negishi, Roger and Tripathi teach The system of claim 17, wherein the control value is a first control value, the timestamp is a first timestamp, the component is a first component, and the FIFO buffer is a first FIFO buffer (Negishi figs 6-7), and wherein the decoder is further to: 
generate a second value pair based at least in part on the program (Negishi fig 7 [81-(N+1)]), 
the second value pair including a second control value associated with a second component of the set of components and a second timestamp corresponding to the second control value (Negishi fig 7 [a plurality of control information packets are shown containing control and timestamp information forming multiple value pairs]); and wherein the system further comprises 
(Negishi 0092 “The synchronized reproduction control unit 73 decodes the video/audio data stored in the buffer 75 by controlling the decoder 76 in synchronization with the system time STC provided from the STC management unit 72, on the basis of information of the time stamp stored in the time stamp First In First Out (FIFO) 74 ”), and 
provide the second control value to the second component based on the determination that the time indicated by the global timer matches the time indicated by the second timestamp (Tripathi 0038 “If the timestamp at the top of the timestamp queue 117 matches or is earlier than the global timer value, then display control unit 116 may be configured to fetch a frame configuration set associated with the corresponding frame.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include timestamp based system and method of Tripathi and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously update a display control (Tripathi Abstract).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Tripathi merely teaches that it is well-known to incorporate the particular global timer features.  Since both the previous combination and Tripathi disclose similar using modules for encoding, decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
The combination does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kim teaches using multiple FIFO units (fig 3; 0050 “The second delay control circuit  122 may generate the second control signal CTRL2 in consideration of an output timing of the first FIFO unit 116 and a sampling timing of the second FIFO unit 126.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to include the memory device sampling data using control signal of Kim and the timestamp based system and method of Tripathi and the device and method for processing radar signals of Roger with the transmission and reception method using timestamps of Negishi. One would have been motivated to do so in order to advantageously improve system uniformity (Kim 0056).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kim merely teaches that it is well-known to incorporate the particular global timer features.  Since both the previous combination and Kim disclose similar using modules for decoding and using FIFO processing, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.



Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Sugar et al. (US-20040028123) discloses “A real-time spectrum analysis engine (SAGE) that comprises a spectrum analyzer component, a signal detector component, a universal signal synchronizer component and a snapshot buffer component. The spectrum analyzer component generates data representing a real-time spectrogram of a bandwidth of radio frequency (RF) spectrum. The signal detector detects signal pulses in the frequency band and outputs pulse event information entries output, which include the start time, duration, power, center frequency and bandwidth of each detected pulse. The signal detector also provides pulse trigger outputs which may be used to enable/disable the collection of information by the spectrum analyzer and the snapshot buffer components. The snapshot buffer collects a set of raw digital signal samples useful for signal classification and other purposes. The universal signal synchronizer synchronizes to periodic signal sources, useful for instituting schemes to avoid interference with those signals (See abstract)”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648